Fourth Court of Appeals
                                    San Antonio, Texas
                               MEMORANDUM OPINION
                                       No. 04-14-00524-CR

                                      Angela URRABAZO,
                                           Appellant

                                               v.
                                          The STATE
                                      The STATE of Texas,
                                            Appellee

                    From the 379th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012CR3361
                             Honorable Ron Rangel, Judge Presiding

Opinion by:      Sandee Bryan Marion, Chief Justice

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: June 3, 2015

AFFIRMED

           Angela Urrabazo pled true to violating the conditions of her deferred adjudication

community supervision and was sentenced to one year in state jail. Urrabazo’s court-appointed

attorney filed a brief containing a professional evaluation of the record in accordance with Anders

v. California, 386 U.S. 738 (1967). Counsel concludes that the appeal has no merit. Counsel

provided Urrabazo with a copy of the brief and informed her of her right to review the record and

file her own brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no
                                                                                        04-14-00524-CR


pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Although

a copy of the record was provided to Urrabazo, no pro se brief was filed.

        After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The judgment of the trial court is affirmed. Appellate counsel’s request to withdraw

is granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1. No substitute counsel will

be appointed. Should Urrabazo wish to seek further review of this case by the Texas Court of

Criminal Appeals, Urrabazo must either retain an attorney to file a petition for discretionary review

or Urrabazo must file a pro se petition for discretionary review. Any petition for discretionary

review must be filed within thirty days from the later of: (1) the date of this opinion; or (2) the date

the last timely motion for rehearing is overruled by this court. See TEX. R. APP. P. 68.2. Any

petition for discretionary review must be filed in the Texas Court of Criminal Appeals. See TEX.

R. APP. P. 68.3. Any petition for discretionary review should comply with the requirements of

Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.


                                                    Sandee Bryan Marion, Chief Justice

DO NOT PUBLISH




                                                  -2-